                                                                            Case 2:20-cv-02185-DJH Document 14 Filed 02/08/21 Page 1 of 4




                                                                   1   Joel B. Rothman (Pro Hac Vice)
                                                                       SRIPLAW
                                                                   2   21301 Powerline Road
                                                                   3   Suite 100
                                                                       Boca Raton, FL 33433
                                                                   4   561.404.4350 – Telephone
                                                                   5   561.404.4353 – Facsimile
                                                                       Joel.rothman@sriplaw.com
                                                                   6
                                                                   7   Attorneys for Plaintiff VPR Brands, LP

                                                                   8                      IN THE UNITED STATES DISTRICT COURT
                                                                   9
          CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK




                                                                                                 FOR THE DISTRICT OF ARIZONA
                                                                  10
                                                                  11
                                                                       VPR Brands, LP,                                 No. CV-20-02185-PHX-DJH
                                                                  12
                                                                                              Plaintiff/Counterclaim   ANSWER TO COUNTERCLAIM
                                                                  13                          Defendant,
SRIPLAW




                                                                  14
                                                                       v.
                                                                  15
                                                                  16   Jupiter Research, LLC,

                                                                  17                          Defendant/Counterclaim
                                                                  18                          Plaintiff.

                                                                  19
                                                                  20            Plaintiff/Counterclaim Defendant, VPR BRANDS, LP (“VPR”), by and through

                                                                  21   his undersigned counsel, and for its Answer and Affirmative Defenses to
                                                                  22
                                                                       Defendant/Counterclaim       Plaintiff   JUPITER   RESEARCH,    LLC’S     (“Jupiter”)
                                                                  23
                                                                       Counterclaim, states as follows:
                                                                  24
                                                                  25                           PARTIES, JURISDICTION AND VENUE
                                                                  26            1.   Admit.
                                                                  27
                                                                  28
       Case 2:20-cv-02185-DJH Document 14 Filed 02/08/21 Page 2 of 4




 1          2.     Admit.
 2
 3
            3.     Admit.
 4
 5          4.     Admit.

 6          5.     Denied.
 7
 8
                                     FIRST COUNTERCLAIM
 9                                (Declaration of Patent Invalidity)
10
            6.     VPR repeats and realleged its responses to paragraphs 1-5.
11
12          7.     Admit.

13          8.     Denied.
14
            9.     Denied.
15
16
17                                 SECOND COUNTERCLAIM
                             (Declaration of Patent Non-Infringement)
18
19          10.    VPR repeats and realleged its responses to paragraphs 1-9.
20          11.    Denied.
21
            12.    Denied.
22
23
24                                  AFFIRMATIVE DEFENSES
25                               FIRST AFFIRMATIVE DEFENSE
26
            For VPR’s first affirmative defense, it alleges that the Counterclaim Plaintiff
27
28   Jupiter fails to state a claim upon which relief may be granted.

                                                  2
       Case 2:20-cv-02185-DJH Document 14 Filed 02/08/21 Page 3 of 4




 1                              SECOND AFFIRMATIVE DEFENSE
 2
            For VPR’s second affirmative defense, it alleges that the Counterclaim Plaintiff
 3
 4   Jupiter is barred by the doctrine of estoppel.

 5                               THIRD AFFIRMATIVE DEFENSE
 6          For VPR’s third affirmative defense, it alleges that the Counterclaim Plaintiff
 7
     Jupiter is barred by the doctrine of unclean hands.
 8
 9                              FOURTH AFFIRMATIVE DEFENSE

10          For VPR’s fourth affirmative defense, it alleges that the Counterclaim Plaintiff
11
     Jupiter is barred by the doctrine of waiver.
12
                                 FIFTH AFFIRMATIVE DEFENSE
13
14          For VPR’s fifth affirmative defense, it alleges that the Counterclaim Plaintiff

15   Jupiter is barred by the doctrine of laches.
16
                                 SIXTH AFFIRMATIVE DEFENSE
17
            For VPR’s sixth affirmative defense, it alleges that the Counterclaim Plaintiff
18
19   Jupiter is barred by the doctrine of acquiescence.
20   Dated: February 8, 2021                          Respectfully submitted,
21
                                                      /s/ Joel B. Rothman
22                                                    JOEL B. ROTHMAN
23
24
25
26
27
28

                                                      3
       Case 2:20-cv-02185-DJH Document 14 Filed 02/08/21 Page 4 of 4




 1
                                  CERTIFICATE OF SERVICE
 2
           The undersigned does hereby certify that on February 8, 2021, a true and correct
 3   copy of the foregoing document was served by electronic mail by the Court’s CM/ECF
 4   System to all parties listed below on the Service List.
 5                                              /s/ Joel B. Rothman
 6                                              JOEL B. ROTHMAN

 7
 8   Attorney Albert L. Schmeiser
     Schmeiser, Olsen & Watts LLP
 9   18 East University Drive
     Suite 101
10   Mesa, AZ 85201
11   AZ@IPLawUSA.com
     aschmeiser@iplawusa.com
12   Attorney for Jupiter Research, LLC

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               4
